Citation Nr: 0001328	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-04 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for Marfan's syndrome with 
scoliosis and back pain. 


ATTORNEY FOR THE BOARD


L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1991 to June 1994.



FINDINGS OF FACT

Competent evidence that there is a nexus between current 
symptoms of Marfan's syndrome and inservice aggravation of 
the back has not been submitted.


CONCLUSION OF LAW

The claim for service connection for Marfan's syndrome with 
scoliosis and back pain is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1999).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304 (1999).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (1999).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity in 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
pre-existing disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Consideration will be given to the 
circumstances, conditions, and hardships of service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (1999).

The threshold question to be answered is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Service medical records reveal that the veteran was 
clinically evaluated as normal for the spine and other 
musculoskeletal areas upon enlistment examination in July 
1990.  Most of the veteran's service medical records center 
around problems he had with his feet, and the corresponding 
treatment.  An August 13, 1993 record reveals that the 
veteran was seen for complaints of low back pain.  It was 
noted that the veteran presented at 22 years of age with 
complaints of low back pain and that he did not remember 
hurting his back.  The veteran stated that the pain felt like 
a big bruise.  The veteran stated that he may have hurt his 
back on the tour.  The assessment was resolving epidermitis 
with contusion to lower back.  In an undated memorandum from 
the veteran, he requested a physical examination, and 
included as one of his reasons that he had chronic back pain 
for the past six or seven months.  He noted the August 13, 
1993 record.  During his separation examination in May 1994, 
the veteran indicated in his medical history that he had 
swollen or painful joints, eye trouble, shortness of breath, 
pain or pressure in the chest, and that he had bone, joint or 
other deformity.  The Report of Medical Examination showed 
that clinical evaluation of the spine and other 
musculoskeletal areas was normal.  Abnormality was clinically 
noted for the lungs and the chest.  A corresponding x-ray, 
presumably of the chest, although not indicated, revealed 
mild scoliosis, otherwise normal.   

Post service medical records reveal that the veteran 
underwent a general VA examination in January 1995.  By 
history, it was noted that the veteran had back pain which 
began in 1992 while his feet were in a cast following 
bunionectomies that were performed in service.  The veteran 
reported that his back pain was now constant and described as 
being 7/10 on a pain threshold scale.  It was worse with 
sneezing and kept him awake at night.  The pain radiated 
upwards.  

On examination, the veteran was well appearing, well 
nourished, and well developed, alert and he arose normally, 
according to the examiner.  He was able to raise his arms 
over his head and forward bend to 100 degrees easily to the 
floor.  He had full lateral flexion and rotation of the 
lumbar spine, but only 15 degrees backward extension.  While 
seated on the examining table, straight leg raising was 
negative bilaterally.  There was no muscle atrophy.  There 
was no sciatic notch tenderness or muscle spasm.  There was 
no sensory or motor deficits.  

The examiner wrote that the veteran had scoliosis and that he 
was marfanoid.  Thumb and wrist signs were positive.  He had 
iridodonesis, pectus excavatum, and scoliosis.  The examiner 
said that the chest was normal except for minimal inspiratory 
wheezing with forced expiration.  The impressions included 
Marfan's syndrome with scoliosis and back pain; and that 
there was possible minimal reactive airways disease.  A 
January 1995 VA x-ray of the thoracic spine revealed mild 
scoliosis of the thoracic spine; otherwise essentially normal 
chest.  A January 1995 VA x-ray of the lumbosacral spine 
revealed vertebral bodies to be intact and in good alignment.  
Intervertebral disc spaces were preserved.  The pedicles were 
intact.  There was no evidence of spondylolisthesis seen.  
The impression was essentially normal study.  

In a July 1995 rating decision, service connection for 
Marfan's syndrome with scoliosis and back pain was denied as 
not being incurred in or caused by service.  The RO 
determined that Marfan's syndrome was considered to be a 
condition the veteran was born with or which developed 
naturally unless it was shown to have been aggravated during 
service.  

In his August 1995 notice of disagreement, the veteran stated 
that he did not have a problem with VA's finding that his 
back problems were birth defects; but that he believed that 
his back problems were "aggravated" in service.  In his 
substantive appeal, received in November 1995, the veteran 
reiterated the same, and added that being airborne qualified, 
and jumping out of airplanes and landing at tremendous rates 
of speed really jarred his back while in service.  

In a February 1996 rating decision, the RO specifically found 
that service connection for Marfan's syndrome with scoliosis 
and chronic back pain by aggravation was not warranted 
because the evidence showed that Marfan's syndrome with 
scoliosis existed prior to service.  The RO determined that 
there was no evidence that the condition permanently worsened 
as a result of service, despite of the veteran's complaint of 
back pain in service, and that there was no evidence of back 
trauma, as the veteran denied injuring his back during 
service.  Additionally, satisfactory evidence of painful 
motion or significant limitation of motion was not shown at 
the separation examination from service or at the VA 
examination post-service.  

In December 1996, the veteran underwent a VA examination for 
the spine.  Claims file review was done by the examiner and a 
synopsis of inservice and post-service medical records was 
provided.  In the history section, it was noted that the 
veteran reported back pain of gradual onset with no one 
specific injury.  Currently he could go without any back pain 
for about a month, then it would bother him for two weeks 
straight.  

Physical examination of the thoracic spine revealed no pain 
on percussion, no muscle spasm, and no tenderness about the 
thoracic spine, scapulae, or right/left shoulder girdle 
regions.  Physical examination of the lumbar spine revealed 
that gait was normal and that the veteran was able to walk on 
heels and toes and do a deep knee bend, all without 
difficulty or complaint of pain.  Active range of motion 
included forward flexion to 70 +, and he could touch finger 
tips to the top of the toes.  Extension was 15, and side 
bending right and left was 25 degrees each way, and there was 
no complaint of pain on any of the motions.  There was no 
muscle spasm about the lower back or hip girdle regions.  
Straight leg raising was negative.  Deep tendon reflexes were 
symmetric.  Sensory examination was normal in both lower 
extremities.  Muscle strength was normal in both lower 
extremities.  There was no tenderness to palpation about the 
lower back including right and left hip girdle regions.  In 
the impression section, the examiner wrote:

1.  The physical examination objectively of the thoracic 
and lumbar spine regions was normal in all respects with 
one potential exception of a slight decrease in active 
extension of the lumbar spine.  But this was without 
complaint of pain.  

2.  I am not sure where the diagnosis of Marfan's 
syndrome comes from.  This may need to be considered as 
a possibility, but without further corroboration from 
someone experienced with this syndrome, I would not 
consider it a definite diagnosis at this time.  

3.  The thoracic scoliosis mentioned on x-ray is most 
probably idiopathic dating from teenage years.  

A corresponding December 1996 VA x-ray of the lumbosacral 
spine revealed that there was a mild levoscoliososis of the 
lower thoracic spine...and that there was no significant change 
in appearance compared to the prior examination of January 
1995.  

In a March 1997 addendum report, the VA examiner further 
opined that "[t]here is no evidence that the condition at 
issue was permanently aggravated by military service (1/91-
6/94)..."  The examiner stated that his rationale for the 
above statement was 1.) that there was no injury, and 2.) 
that objective physical examination on December 20, 1996 of 
thoracolumbar spine was essentially normal.  

On September 24, 1997, the veteran underwent a private chest 
x-ray series.  X-rays revealed that axial image of the chest 
were obtained during IV administration of contrast.  The 
heart, aorta and pulmonary arteries appeared normal.  There 
was no evidence of thoracic aortic aneurysm.  The lungs were 
clear, and there was no pleural disease noted.  Images of the 
upper abdomen demonstrated no focal abnormality.  

In October 1997, the veteran essentially contended that his 
VA examinations were inadequate because the VA physicians 
provided a diagnosis regarding Marfan's syndrome without 
evaluating all of the bodily systems in which this disease 
could manifest.  Therein, the veteran also stated that he had 
been treated privately by three physicians who had records 
concerning his Marfan's symptomatology.  The veteran 
submitted the aforementioned private chest x-ray with his 
correspondence and contentions.  

On February 19, 1998, the RO wrote a letter to the veteran 
and requested that he furnish the evidence of treatment from 
his indicated Drs. Khale, Lowe, and Mahanti, respectively.  
To expedite his claim, he was asked to take the enclosed VA 
Forms 21-4141, Authorization for Release of Information to 
the doctors listed above for their release of his treatment 
records; and to have the Drs. submit that evidence to VA, or, 
to return the completed VA Forms 21-4142 and VA would send 
for his records.  It was asked that the evidence be provided, 
preferably, within 60 days; or in any case, within one year 
from the date of the letter for other procedural reasons.  

The veteran underwent another VA spine examination in October 
1998.  In the medical history section, the examiner stated 
that the veteran had been told by someone that he had 
Marfan's syndrome.  The veteran looked the syndrome up on the 
internet and found that he had some of the features of 
Marfan's syndrome.  

The examiner stated that Marfan's syndrome had abnormalities 
in skeletal, ocular, cardiovascular, pulmonary, and central 
nervous system symptoms.   The examiner noted that the 
veteran had been able to do normal activities, including five 
parachute jumps.  He had normal vision and did not have 
myopia or dislocated lenses.  It was noted that the veteran 
had not had dislocations or hernias.  

On examination, it was noted that the veteran had both 
positive and negative features of Marfan's.  The examiner 
stated:

He does have positive features including pectus 
excavatum scoliosis.  His upper segment/lower segment 
ratio is positive, 37 versus 41-1/4 inches; however, his 
arm span does not exceed his height, 75 inches versus 
73 1/2 inches arm span.  

The examiner also stated that the veteran's joints were not 
hyperextendable.  It was noted that the veteran had been told 
that he had a hip problem.  The examiner noted the he was 
seeing the veteran with another medical examiner, and that 
they had requested hip x-rays and echocardiogram.  The 
examiner reported that the veteran did not have abnormal 
heart sounds, and that he had had a computerized tomography 
scan of the heart, which was normal.  The veteran had not had 
hernias.  

The examination impression was:  

Marfanoid with a few features of Marfan's syndrome but 
not enough for a definite diagnosis, limited Marfan's 
syndrome, borderline.  Marfan's syndrome is a spectrum 
ranging from minimal to severe disease.  (The veteran's) 
is minimal.  

A corresponding echocardiogram revealed 1.) normal 
echocardiogram, and 2.) no cardiac abnormalities.  A 
corresponding x-ray of the right hip revealed that anterior 
and posterior views showed mild osteoporosis.  There was 
arthritic disease of the sacroiliac joint.  There was no 
evidence of protrusio acetabulum.  A corresponding x-ray of 
the left hip showed mild osteoporosis, and that there was 
arthritic disease in the left sacroiliac joint.  There was no 
evidence of protrusio acetabulum.  

The Board has reviewed the record in its entirety and 
determines that the veteran has not presented a well grounded 
claim at this time for service connection for Marfan's 
syndrome with scoliosis and back pain, based on the theory of 
aggravation.  

The reason that there is no basis for finding a well-grounded 
claim for aggravation of a pre-service Marfan's syndrome 
condition, is because the second prong of well groundedness 
is not met in this case.  See Caluza, supra.  That is, while 
there is evidence that the veteran currently has some minimal 
Marfan's syndrome with few features (and this diagnosis is 
not even definite), there is no evidence that those symptoms 
were aggravated in service.  Many examiners of record have 
reviewed the veteran's service medical records, and post 
service medical records.  In March 1997, the VA examiner 
specifically opined that there was no evidence that the 
condition at issue was permanently aggravated by military 
service.  This opinion was sought and solicited by the RO to 
develop this claim for aggravation.  There is no other 
opinion of record to the contrary.  The Board finds that 
there is no evidence of record to show that any residuals of 
the veteran's pre-existing Marfan's syndrome were aggravated 
during service; and, hence, prong two of Caluza is not met.  

Furthermore, regarding prong three of well groundedness 
(nexus requirement), the Board finds no basis in the record 
for a finding that whatever complaints the veteran now 
presents regarding his back, hips, chest, or other systems 
related to Marfan's syndrome, are the result of the 
incurrence or aggravation of a pre-existing condition during 
service.  No medical physician has indicated that there is a 
correlation between current symptomatology and the claimed 
inservice re-injury alleged by the veteran. 

Lastly, the Board recognizes that the veteran is 
unrepresented in this matter.  The United States Court of 
Appeals for Veterans Claims was known as the United States 
Court of Veterans Appeals prior to March 1, 1999.  According 
to the Court's precedent, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
complete the claim for service connection for the claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997) (citing Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995)).  More specifically, the Board highlights the 
development efforts provided by the RO in their attempt to 
get VA Form 21-4143 authorization releases signed by the 
veteran in order that VA could get confidential medical 
information from three of the veteran's indicated private 
physicians.  The veteran did not respond to the RO's February 
1998 request for authorization releases and development of 
his claim. 

Furthermore, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied, 524 U.S. 940 (1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that, under 38 U.S.C. § 5107(a), the VA has a duty to 
assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the Court 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  Accordingly, the Board will not 
further attempt to assist the veteran in acquiring medical 
documentation, as his claim at this time is not well 
grounded.  


ORDER

Service connection for Marfan's syndrome with scoliosis and 
back pain is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

